Case: 4:19-cv-00300-JMB Doc. #: 62 Filed: 07/30/19 Page: 1 of 11 PageID #: 1671



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JOHN DOE,

        Plaintiff,

v.                                                        Case No.: 4:19-cv-00300-JMB

WASHINGTON UNIVERSITY,

        Defendant.


           REPLY OF DEFENDANT WASHINGTON UNIVERSITY
IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR FAILURE
       TO STATE A CLAIM UPON WHICH RELIEF MAY BE GRANTED

       John Doe’s Memorandum in Response (“Response”) to the Motion of Washington

University (the “University”) to Dismiss Doe’s Amended Complaint once again confirms that

the only basis for this lawsuit is Doe’s disagreement with the evidentiary findings and

outcome of the student disciplinary proceeding against him. Doe admits throughout his

Response that he is asking this Court to conduct a de novo review of his disciplinary

proceeding, Response, p. 1 (Doe is “asking for a rational review of the evidence”), and to

make new law with respect to his constitutional, statutory, and state law claims. See

Response, p. 7 (“Plaintiff admits that government inaction cannot generally transform a

private university into a state actor”); p. 20 (acknowledges “USAIB procedures say they apply

to male and female students equally”); p. 24 (“Missouri has yet to recognize student codes as

contracts”); p. 32 (“Generally, a private university does not owe a duty of care to another”).

Because Doe’s Amended Complaint offers no plausible allegations of state action, gender

bias, or the existence or breach of any contractual or tort law duties on the part of the

University, the Motion to Dismiss must be granted.
 Case: 4:19-cv-00300-JMB Doc. #: 62 Filed: 07/30/19 Page: 2 of 11 PageID #: 1672



I.     Doe Cites No Authority to Support His Theory that the University was Performing
       a Public Function When Investigating and Determining Jane’s Sexual Assault
       Claim

       Doe contends that the University is a state actor subject to his constitutional claims in

Counts 1 and 8-10 because it was performing a public function when investigating and

determining Jane’s sexual assault claim. Doe fails to cite a single case that applies this theory

to a private university’s student disciplinary proceedings. Moreover, Doe’s theory is

unsupported by, and inconsistent with, the allegations in the Amended Complaint.

       All of Doe’s constitutional claims are rooted in the Fourteenth Amendment, which

applies to a private entity like the University only “when it can be said that the State is

responsible for the specific conduct of which the plaintiff complains.” Blum v. Yaretsky, 457

U.S. 991, 1004 (1982) (emphasis in original); see George v. Averett Univ. of Danville,

Virginia, 2019 WL 3310517, *2 (W.D. Va. July 23, 2019) (“Private institutions are not bound

by the Due Process requirements of the 14th Amendment”). Yet Doe’s complaints lie solely

with actions taken by the University. Specifically, Doe points to the University’s “actions and

inactions . . . concerning a false accusation of sexual assault” against him, including the

University’s “grievous mishandling of the accusation and its deeply flawed and biased

disciplinary process.” Amended Complaint, ¶¶1, 5. Notably absent from Doe’s Response is a

reference to any factual allegations in the Amended Complaint to show that the state played a

role in the University’s disciplinary proceedings. As Doe concedes, government inaction does

not transform a private university into a state actor. Response, p. 7.

       Doe’s argument is that the University was itself performing a public function when

investigating and determining the sexual assault claim against him. Although Doe claims this

is a novel, unresolved question of law, courts have consistently found that a private

university’s internal investigative and decision making process involving sexual misconduct
                                                 2
 Case: 4:19-cv-00300-JMB Doc. #: 62 Filed: 07/30/19 Page: 3 of 11 PageID #: 1673



allegations is not a public function for purposes of the Fourteenth Amendment. See, e.g.,

Woytowicz v. George Washington University, 327 F.Supp.3d 105, 116 (D.D.C. 2018)

(dismissing § 1983 claim against private university because the university’s investigation and

discipline of employee for sexual harassment did not amount to a public function); Collins v.

Northwestern University, 164 F.Supp.3d 1071, 1076-77 (N.D. Ill. 2016) (same).

       Doe’s reliance on Scott v. Northwestern Univ. School of Law, 1999 WL 134059 (N.D.

Ill., March 8, 1999), is misplaced. Scott did not involve a student disciplinary proceeding. In

Scott, plaintiff brought a § 1983 claim against a private university, claiming that university

police officers vested by the State of Illinois with the same arrest powers as municipal police

arrested and detained him without probable cause. Here, Doe has not alleged that the

University’s police department was involved at any stage of his disciplinary proceeding. Nor

does Doe identify any government act delegating the state’s prosecutorial authority to the

University. His conclusory allegation that the University’s investigation and resolution of the

sexual assault complaint in this case was the result of an “ongoing understanding and covert

conspiracy” between the University and local law enforcement, Response, pp. 6-7, is

unsupported by any facts in the Amended Complaint. Therefore, it is insufficient as a matter

of law to state a claim premised on the University performing a public function.

       Because Doe has failed to allege any facts to show that the University’s disciplinary

proceedings are attributable to the state, his constitutional claims in Counts 1 and 8-10 must be

dismissed.

II.    Doe Has Not Adequately Pled Gender Bias or the Other Necessary Elements of the
       Title IX Claims Asserted in Counts 2-4 of the Amended Complaint

       A necessary element of any theory of liability under Title IX is gender bias on the part

of the defendant. See In re Doe by and through Doe v. Saint Paul Conservatory for the

                                                3
 Case: 4:19-cv-00300-JMB Doc. #: 62 Filed: 07/30/19 Page: 4 of 11 PageID #: 1674



Performing Arts, 2018 WL 2431849, *3 (D. Minn. May 30, 2018) (to allege a Title IX claim,

plaintiff must plausibly allege circumstances suggesting gender bias motivated the school’s

actions), citing Doe v. Univ. of St. Thomas, 240 F.Supp.3d 984, 990 (D. Minn. 2017); Doe v.

Columbia College Chicago, 299 F.Supp.3d 939, 950 (N.D. Ill. 2017) (“All of these Title IX

discrimination theories . . . require allegations of gender-based conduct” that rise above the

speculative level). As reflected in the recent cases cited in the University’s Memorandum, Doe

cannot state a claim by making conclusory and unsupported allegations that he was wrongly

found responsible for sexual assault because of his gender.

       In support of his contention of gender bias, Doe spends three pages of his Response

arguing the evidence. Response, pp. 13-15. This shows his claim of gender bias is based on

nothing more than the fact the Panel rejected his version of events. He cites absolutely no facts

to support his claim there has been gender bias by the University in the treatment of others

similarly accused. Doe also acknowledges that he was found not responsible on two other

misconduct charges brought by female students, one alleging sexual assault and one alleging

physical assault. Response, p. 16. Given these circumstances, Doe does not and cannot

plausibly allege he was the victim of sex discrimination by the University in its disciplinary

process.

       In an effort to salvage his Title IX claims, Doe selectively cites cases denying motions

to dismiss and argues they support the adequacy of his pleading. 1 See Response, pp. 5, 18.


       1
          Doe erroneously states that the cases relied on by the University to support its Motion
to Dismiss the Title IX claims “allowed discovery then ruled against the plaintiffs on summary
judgment motions.” Response, p. 10. In fact, most of the cases cited by the University
involved dismissals. See Memorandum in Support, pp. 15-20, citing, e.g., Salau v. Denton,
139 F.Supp.3d 989 (W.D. Mo. 2015); Doe v. Columbia College Chicago, 299 F.Supp.3d 939
(N.D. Ill 2017); K.T. v. Culver-Stockton College, 865 F.3d 1054 (8th Cir. 2017); Doe v. St.
John’s University, 2017 WL 4863066 (D. Minn. Oct. 26, 2017); Doe by and through Doe v.

                                                4
 Case: 4:19-cv-00300-JMB Doc. #: 62 Filed: 07/30/19 Page: 5 of 11 PageID #: 1675



But these cases, even if they were consistent with Eighth Circuit and Missouri precedent,

merely illustrate the inadequacy of Doe’s pleading. They rely on unique facts that are not

alleged in the Amended Complaint. See, e.g., Doe v. Columbia University, 831 F.3d 46 (2d

Cir. 2016) (factual allegations that university criticized by New York Post for turning blind eye

to female accusers; 23 complaints had been filed with Department of Education that university

mishandled sexual assault complaints; investigator had been criticized by public press for not

taking complaints of female students seriously; and University had been accused of preferential

treatment of male athletes); Doe v. Purdue Univ., 928 F.3d 652 (7th Cir. 2019) (plausible

inference of bias where panel found in favor of complainant who did not even appear at

hearing or personally submit a written statement of the events); Wells v. Xavier University, 7

F.Supp.3d 746 (S.D. Ohio 2014) (finding sufficient under Title IX allegations that university

succumbed to pressure to scapegoat male athlete, despite warnings from local prosecutor who

doubted female student’s complaint, because of recent OCR investigation into insufficient

response to another male student accused of sexual assault). Here, Doe merely alleges

expressions of sympathy toward victims regardless of gender, which courts have consistently

held do not support a claim of gender bias under Title IX. See Saint Paul Conservatory, 2018

WL 2431849 at *4 (alleged bias in favor of victims and against perpetrators is not the

equivalent of bias against male students). 2



Saint Paul Conservatory for the Performing Arts, 2018 WL 2431849 (D. Minn. May 30,
2018); Doe v. Princeton University, 2018 WL 2396685 (D. N.J. Feb. 6, 2018); Doe v.
University of Arkansas-Fayetteville, 2019 WL 1493701 (W.D. Ark. April 3, 2019).
       2
         In a recent case relied on by Doe, the court refused to find a colorable claim of gender
bias based on training materials or campus political climate. Response p. 13, citing Doe v.
Grinnell College, U.S.D.C., S.D. Iowa No. 4:17-cv-00079 (Order Granting in Part and
Denying in Part Summary Judgment 7/9/19). The Grinnell College case, to the extent it
allowed plaintiff’s Title IX claim to proceed, relied on facts not present in this case, such as

                                                5
 Case: 4:19-cv-00300-JMB Doc. #: 62 Filed: 07/30/19 Page: 6 of 11 PageID #: 1676



       Doe’s claim of a Title IX violation, and in particular his allegation of erroneous

outcome, relies on the flawed presumption that if more male than female students are accused

of sexual assault, any sexual assault investigation must be infected with gender bias. If Doe’s

presumption were true, then any male student found to have committed sexual assault would

have an automatic Title IX claim. The courts have rejected this presumption as the basis for an

erroneous outcome claim. See, e.g., Salau v. Denton, 139 F.Supp.3d 989, 999 (W.D. Mo.

2015) (“Conclusory allegations without supporting facts of gender bias, like Plaintiff’s

assertion that ‘male respondents in sexual misconduct cases . . . are invariably found guilty,

regardless of the evidence,’ are insufficient to survive a motion to dismiss”); Doe v. Loh, 2018

WL 1535495, *9-10 (D. Md. March 29, 2018) (dismissing erroneous outcome claim based on

conclusory allegations that there was federal pressure to prosecute sexual misconduct cases

against men, virtually all cases of sexual misconduct at the university involved men, the

disciplinary policy was biased despite being written in a facially neutral manner, and the

university sponsored events to raise awareness of violence against women), aff’d per curiam,

(4th Cir. 4/24/19).

       “[N]umerous courts have held a court ‘cannot plausibly infer . . . a higher rate of sexual

assaults committed by men against women, or filed by women against men, indicates

discriminatory treatment of males accused of sexual assault.’” Doe v. Univ. of St. Thomas, 240

F.Supp.3d 984, 991 (D. Minn. 2017) (citations omitted). And Doe’s argument that the USAIB

Procedures are gender-biased because they are different from those applicable to non-sexual




material failures by the university to comply with its procedures and evidence of bias in
another investigation. Doe also cites Doe v. Quinnipiac University, 2019 WL 3003830 (D.
Conn. July 10, 2019). Response, p. 13. In that case, plaintiff’s Title IX claim survived
summary judgment due to proof of spoliation of material evidence by the university and the
admitted application of different standards to male and female claims.
                                                6
 Case: 4:19-cv-00300-JMB Doc. #: 62 Filed: 07/30/19 Page: 7 of 11 PageID #: 1677



offenses under the Student Conduct Code is refuted by the procedures themselves. Each set of

procedures expressly applies to students who commit the covered offenses regardless of the

student’s gender. See Amended Complaint, Exs. 1 and 2.

         Doe’s Response also attempts to support his “deliberate indifference/selective

enforcement” claims by arguing he informed the University “that females had filed Title IX

Complaints against him in bad faith, but Defendant failed to investigate or prosecute these

similarly situated female students . . . .” Response, p. 22. First, deliberate indifference claims

have traditionally required allegations of sexual harassment of the plaintiff known to the

defendant and which the defendant ignored. See, e.g., Univ. of St. Thomas, 240 F.Supp.3d at

990 n.2. Doe has not alleged he was sexually harassed. Selective enforcement requires that

plaintiff demonstrate that similarly situated females are treated more favorably by the

defendant. Doe v. Princeton University, 2018 WL 2396685, *5 (D.N.J. Feb. 6, 2018). Here,

similarly situated females would be those accused, like Doe, of sexual assault. Doe does not

allege that females accused of sexual assault are treated more favorably by the University than

males.

         Doe’s allegation that the University failed to take action when a female student

purportedly harassed Doe by filing or encouraging Title IX complaints against him does not

satisfy these pleading thresholds for a claim of selective enforcement or deliberate indifference.

The University was not deliberately indifferent to this accusation because, as Doe

acknowledges, he raised it as a defense in his disciplinary proceeding and the Panel considered

it on the merits. See Response, p. 16, n.12; Amended Complaint, Ex. 13, p. 6 (noting Doe’s

claim that witness played key role in convincing Jane to file her complaint because she wished

to sabotage Doe’s education, and finding based on totality of evidence before Panel that Jane

was not unduly influenced to proceed with the complaint).
                                                 7
 Case: 4:19-cv-00300-JMB Doc. #: 62 Filed: 07/30/19 Page: 8 of 11 PageID #: 1678



           Nor does Doe’s persecution theory support a claim of selective enforcement. Doe

does not allege that he filed or attempted to file a formal complaint, based on Title IX or

otherwise, against this female student and was rebuffed by the University. 3 Therefore, there

are no plausible allegations that the University was either deliberately indifferent to a claim of

harassment (sexual or otherwise) against Doe, or that similarly situated female students were

treated differently from male students.

       As courts have repeatedly stressed, “‘Title IX is not an invitation for courts to second-

guess disciplinary decisions of colleges or universities.’” Does 1-2 v. Regents of the University

of Minnesota, 2019 WL 2601801, *3 (D. Minn. June 25, 2019), appeal pending (8th Cir. No.

19-2552) (granting motion to dismiss male students’ Title IX claims where supported only by

alleged favorable treatment of victim and pressure from “Dear Colleague” letter), quoting Doe

v. Univ. of St. Thomas, 240 F.Supp.3d 984, 989 (D. Minn. 2017). Doe insists that he

“provided the only account of what actually happened, yet due to gender biased beliefs, all 3

Panel members chose not to believe the truth.” Response p. 16. In essence, Doe argues the

Panel was required to believe his version of events because Jane testified she blacked out after

consuming the alcohol Doe gave her. Amended Complaint, Ex. 13, p. 2. The Panel was not

obligated to accept this self-serving logic, and there is no legal or factual basis for the Court to

require the University to do so.


       3
          Doe states in his Response, without any citation to an allegation in the Amended
Complaint, that he was told “he would be punished” if he continued to speak about this alleged
conspiracy by female students “to ruin his future by filing false Title IX Complaints.”
Response, p. 22. To support this assertion, Doe relies only on a reference to the USAIB’s anti-
retaliation policy. See Amended Complaint, Ex. 1, pp. 9-10. That the USAIB contains a
provision that retaliation against individuals who report violations of University policy will not
be tolerated in no way supports Plaintiff’s assertion. In fact, Doe was permitted to argue at
length in his disciplinary proceeding about this alleged “conspiracy” and was never charged
with a violation of the anti-retaliation provision of the USAIB.

                                                 8
 Case: 4:19-cv-00300-JMB Doc. #: 62 Filed: 07/30/19 Page: 9 of 11 PageID #: 1679



III.   Doe Acknowledges No Missouri Authority Supports the State Law Causes of
       Action Alleged In Counts 5-7 of the Amended Complaint

        As demonstrated in the University’s Memorandum in Support of Motion to Dismiss,

pp., 21-23, and acknowledged in Doe’s Response, p. 24, Missouri courts have not found

university conduct codes to be enforceable contracts. See Nickel v. Stephens College, 480

S.W.3d 390, 397 & n.6 (Mo. App. W.D. 2015) (no Missouri judicial authority recognizes a

contractual relationship between a university and its student); Lucero v. Curators of University

of Missouri, 400 S.W.3d 1, 4-5 (Mo. App. W.D. 2013) (“the parties have not cited, nor has our

research uncovered, any case law in Missouri that expressly finds the existence of a

contractual relationship between a student and a university”). Nor have any Missouri courts

applied the legal theories of promissory estoppel, unjust enrichment, or negligence to provide

remedies for the expulsion of a student from a private university. See Nickel, 480 S.W.3d at

400 (rejecting allegation of “amorphous legal duty” to support negligence action in connection

with college administrative decisions relating to a student’s enrollment status). 4

        Doe has not cited a single Missouri case to the contrary. He relies only on cases from

other jurisdictions applying state law inconsistent with the law of Missouri. See Response, pp.

26-28 (citing cases applying Connecticut, Massachusetts, Florida and Indiana law on breach of

contract); p. 34 (citing Minnesota cases on negligence). Therefore, this Court should dismiss

Doe’s state law causes of action in Counts 5-7 of the Amended Complaint because they are

unsupported by Missouri law.


       4
          Doe acknowledges that, in 2017, a St. Louis County Circuit Court dismissed a
University student’s breach of contract, promissory estoppel, negligence and breach of
fiduciary duty claims for failure to state a claim. See University Memorandum, Ex. A. Doe
argues the decision is not relevant because it contains insufficient factual background.
Response, pp. 34-35. However, the decision makes clear that, like here, the “John Doe”
plaintiff was challenging a sanction imposed by the University after a Title IX hearing. See id.

                                                9
Case: 4:19-cv-00300-JMB Doc. #: 62 Filed: 07/30/19 Page: 10 of 11 PageID #: 1680



       Even if these state law causes of action were recognized in the context of a private

student disciplinary proceeding, Doe continues to fail to identify any action by the University

that breached, let alone in a material way, any duty of care or any provision of the USAIB

Procedures. He argues that he may proceed with these claims even if he has failed to plead

specific deviations from the USAIB and SCC, because the disciplinary proceeding “was

unfair” and the decision “was erroneous.” Response, p. 25. However, Doe has not identified

in his Amended Complaint or his Response any provision of the USAIB that was not

followed, or any evidence not considered by the Panel that would have changed its decision.

The exhibits attached to the Amended Complaint demonstrate that Doe was provided notice of

the claim against him, multiple opportunities to respond in person and in writing with the

assistance of counsel, and an avenue for appeal. Again, he simply disagrees with the result

and concludes that it must be due to improper bias. Such unfounded speculation cannot

substitute for a factual allegation of a material breach of a putative contractual or tort duty.

For this independent reason, Doe’s state law claims must be dismissed.

                                        CONCLUSION

       For the reasons stated above and set forth in the University’s Memorandum in Support

of Motion to Dismiss, the Amended Complaint should be dismissed.




                                                10
Case: 4:19-cv-00300-JMB Doc. #: 62 Filed: 07/30/19 Page: 11 of 11 PageID #: 1681



                                              HAAR & WOODS, LLP


                                                     /s/ Lisa A. Pake____
                                              Robert T. Haar, #30044 MO
                                              Lisa A. Pake, #39397 MO
                                              Matthew A. Martin, #64000 MO
                                              1010 Market Street, Suite 1620
                                              St. Louis, Missouri 63101
                                              (314) 241-2224
                                              (314) 241-2227 (facsimile)
                                              roberthaar@haar-woods.com
                                              lpake@haar-woods.com
                                              mmartin@haar-woods.com

                                              Attorneys for Defendant
                                              Washington University




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 30th day of July, 2019, the foregoing was served via e-mail
and filed electronically to be served by operation of the CM/ECF system upon all counsel of
record.



                                              ____/s/ Lisa A. Pake      ______________




                                               11
